             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
WALTER RAVEN,                          :    Civil No. 1:18-cv-0623
                                       :
                Petitioner,            :
                                       :
          v.                           :
                                       :
WARDEN, SCI ROCKVIEW, et al.,          :
                                       :
                Respondents.           :   Judge Sylvia H. Rambo

                                 ORDER

    AND NOW, this 9th day of July, 2019, IT IS HEREBY ORDERED AS

FOLLOWS:

       1) The Report and Recommendation (Doc. 21) is ADOPTED;

       2) Raven’s amended petition (Doc. 14) is deemed to be a request for

          appointment of counsel and is DENIED;

       3) The petition for a writ of habeas corpus is DENIED; and

       4) The court declines to issue a certificate of appealability as Raven has

          not made a substantial showing of the denial of a constitutional right.

          28 U.S.C. § 2253(c)(2).



                                             s/Sylvia Rambo
                                             SYLVIA H. RAMBO
                                             United States District Judge
